Citation Nr: 0725213	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for mild disc space 
narrowing and degenerative joint disease of the L5-S1, 
claimed as a lumbar spine condition.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel

INTRODUCTION

The veteran had active service from March 1983 through 
February 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

The preponderance of the competent medical evidence in the 
claims folder shows a connection between the veteran's 
current lumbar spine disability and his numerous complaints 
of low back pain and assessments of muscle strain during 
service.


CONCLUSION OF LAW

The criteria for service connection for mild disc space 
narrowing and degenerative joint disease of the L5-S1, 
claimed as a lumbar spine condition, are met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a lumbar spine 
condition.  For service connection, the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
See Pond v. West, 12 Vet. App. 341, 346 (1999).  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).

The first question is whether the veteran has a current back 
disability.  The most recent evidence of a current disability 
is the April 2007 VA MRI report submitted by the veteran, 
with a waiver, at the time of the May 2007 Board hearing.  
The MRI revealed mild disc desiccation at T12-L1, L3-L4, L4-
L5, and L5-S1 discs; and subtle right paramedian disc 
protrusion at L4-L5 without nerve root impingement.  The 
November 2004 VA examiner also found that the veteran has a 
current low back disability.  The examiner diagnosed mild 
disc space narrowing and degenerative joint disease of the 
L5-S1 level with neither neurologic nor mechanical deficits.  
This followed the March 2003 VA x-ray report, which shows 
annular disk bulge at the L5-S1 level with associated 
degenerative findings.  Thus, throughout the course of the 
veteran's appeal, a current lumbar spine disability has been 
apparent from the evidence of record.

The question then becomes whether the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131; 
38 C.F.R. §3.303(a).  A veteran is presumed to be in sound 
condition when he is accepted into service, with the 
exception of disorders noted at the time of entry.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In this case, the 
July 1982 entrance examination report is negative as to any 
back disability.  As such, the veteran is presumed to have 
been sound at the time of his entry into service. A review of 
the veteran's service medical records, however, shows that he 
was often treated during service for low back pain.  While 
his July 1982 entrance examination is negative as to any back 
disability, he first complained of low back pain in November 
1984.  In March 1985, he again reported low back pain and was 
assessed as having a "probable muscle strain."  He was 
placed on a profile prohibiting lifting in excess of 15 
pounds at that time.  In April 1985, handwritten treatment 
notes show that the veteran reported muscoskeletal low back 
pain for the six months prior, due to an injury incurred 
while wrestling.  The record shows continued treatment in 
July 1985.  A May 1986 x-ray was normal as to the thoracic 
spine and lumbar spine, although the veteran continued to 
complain of back pain in September 1986 and December 1986.  
Finally, in January 1987, just prior to his discharge from 
service, the veteran was again assessed as having muscle 
strain after he reported low back pain following lifting.  
Thus, throughout the veteran's service, treatment for low 
back issues is clearly documented.  The veteran has also 
reported that during basic training, his back was stepped on 
by a drill instructor during push-ups.  See May 2007 hearing 
transcript at page 2, and various reports throughout the 
medical evidence.

The final question is whether the current lumbar spine 
disability is causally connected to the incidents of low back 
pain and muscle strain documented in service.  There are 
three opinions in the claims folder regarding that issue.  In 
July 2004, the veteran's VA treating physician noted the 
current disc space narrowing at L5-S1 with annular disc 
bulging and opined that "it is likely that there is a 
connection between his current back problem and the back 
problems and injury that he experienced in the military."  
This opinion clearly supports the veteran's claim.

The November 2004 VA examiner, however, did not agree with 
the July 2004 physician's opinion.  Following a physical 
examination and review of the veteran's claims folder, the VA 
examiner diagnosed mild disc space narrowing and degenerative 
joint disease of the L5-S1 level without neurologic or 
mechanical deficits.  The examiner went on to suggest that 
during the examination, the veteran attempted to "manipulate 
the examination by originally limiting his spine motion."  
It is entirely unclear to the Board what this comment means, 
so it is not considered in this analysis.  The examiner goes 
on to opine that "[g]iven his medical history and advancing 
age, it is this examiner's opinion that his military service 
is not responsible for his back pain complaints today nor the 
disc space narrowing as it involves the lower lumbar spine.  
He has changes noted on x-ray and MRI are all attributable to 
his advancing age."  This opinion clearly weighs against the 
veteran's claim.

There is also a July 2005 opinion from a VA orthopedic 
surgeon in the claims folder.  The surgeon accurately 
described the veteran's history and stated that he reviewed 
at least some of the veteran's service medical records.  He 
also spoke with the veteran at length and noted the veteran's 
treatment with a private chiropractor following discharge 
from service.  While admitting the veteran's age may 
contribute to his back problems, the VA surgeon specifically 
stated, "I think there is a connection between his chronic 
low back complaints and the injuries which he sustained while 
on active duty in the U.S. Army."  This opinion supports the 
veteran's claim.

In summary, there are two VA opinions supporting a nexus 
between the veteran's current back disability and the 
incidents of injury shown in his service medical records, and 
one opinion denying that such a nexus exists.  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  At the very least here, the evidence is 
in equipoise; however, with two opinions supporting service 
connection and one against, the Board finds that the 
preponderance of the evidence is in support of the veteran's 
claim.  Service connection for the mild disc space narrowing 
and degenerative joint disease is granted.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for mild disc space 
narrowing and degenerative joint disease of the L5-S1, 
claimed as a lumbar spine condition, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


